             Case 4:18-cv-07731-KAW Document 17 Filed 03/22/19 Page 1 of 1
                                                                                                            Reset Form


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA




    Robert Casey, an individal                              Case No. C 4:18-cv-07731-KAW
                     Plaintiff(s)
    v.                                                      ADR CERTIFICATION BY PARTIES
                                                            AND COUNSEL
    City of Santa Rosa

                     Defendant(s)


   Pursuant to Civil L.R. 16-8(b) and ADR L.R. 3-5 (b), each of the undersigned certifies that he or
   she has:  
          (1) Read the handbook entitled “Dispute Resolution Procedures in the Northern District of
              California” (available at cand.uscourts.gov/adr).
          (2) Discussed the available dispute resolution options provided by the Court and private
              entities; and
          (3) Considered whether this case might benefit from any of the available dispute resolution
              options.

   Date: 3-22-2019                                Signed: Robert Casey
                                                                                   Party 
   Date: 3-22-2019                                Signed: /s/ Patrick Buelna
                                                                            Attorney 




                                                                                                            Print Form

Important! E-file this form in ECF using event name: “ADR Certification (ADR LR 3-5 b) of Discussion of ADR Options.”
   Form ADR-Cert rev. 11-2016
